                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OTTO V. BANKS,                               :   CIVIL ACTION NO. 1:17-CV-96
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
BARCLAYS BANK CREDIT                         :
SERVICES,                                    :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 13th day of December, 2018, upon consideration of the

report (Doc. 29) of Chief Magistrate Judge Susan E. Schwab, recommending that

the court grant the renewed motion (Doc. 23) to compel arbitration by defendant

Barclays Bank Delaware (“Barclays”), erroneously designated in the amended

complaint as “Barclays Bank Credit Services,” (Doc. 29 at 1 n.1), and it appearing

that plaintiff has not objected to the report, see FED. R. CIV. P. 72(b)(2), and

the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should “afford some level of review to dispositive legal issues raised by the report,”

Henderson, 812 F.2d at 878; see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp.

3d 625, 626 (M.D. Pa. 2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F.
Supp. 2d 465, 469 (M.D. Pa. 2010)), in order to “satisfy itself that there is no clear

error on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court being in agreement with

Judge Schwab’s recommendation, and concluding that there is no clear error on

the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 29) of Chief Magistrate Judge Schwab is ADOPTED.

      2.     Barclays’ renewed motion (Doc. 23) to compel arbitration is
             GRANTED.

      3.     The above-captioned action is STAYED pending the outcome of
             arbitration. Counsel for Barclays shall file status reports at 60-day
             intervals apprising the court of the status of arbitration proceedings.

      4.     The Clerk of Court is directed to CLOSE this case for statistical
             purposes only and without prejudice to the reinstatement thereof if
             appropriate at the conclusion of arbitration proceedings.



                                                /S/ CHRISTOPHER C. CONNER
                                                Christopher C. Conner, Chief Judge
                                                United States District Court
                                                Middle District of Pennsylvania
